DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 16-17, 20 are rejected as best understood under 35 U.S.C. 103 as being unpatentable over Philibin (US 2012/0264081) in view of Leger et al. (US 2018/0325630).
Philibin shows a removable, temporary anatomical healing abutment configured to connect to a permanent dental implant with a connection axis and being held in a jaw osteotomy at a site of an extracted tooth and an anatomical healing abutment (Fig. 6) comprising a connection portion having a connection axis (at 21; along the axis) and being configured to connect with the implant (Fig. 6), the connection axis of the connection portion being aligned with the connection axis of the dental implant (it is noted that the implant is not positively recited and therefore the connection axis only needs be capable of alignment with any implant, however Fig. 6 appears to show this alignment); and a body portion including an upper occlusion section (top), a front surface, rear surface, and two side surfaces (four sides) arranged to create an anatomical gingiva configuration (see figures), said upper occlusion section comprising at least three specifically positioned reference marks arranged to indicate the connection axis of the abutment to position data regarding said connection axis of the implant (any of the markings or landmarks on the upper surface meet these limitations, as how the reference marks are 
However, while Philibin’s marks correlate to a connection axis since they are fixed in relation thereto, Philibin fails to show the reference marks are separate and added to the upper contoured occlusion section and that the marks are circular.
Leger similarly teaches a contoured healing abutment wherein the reference marks are separate and added to the upper contoured occlusion section and that the marks are circular (“70”; “at least two” as stated in abstract; see Fig. 14c, 15c for instance for circular mark added to upper contoured occlusion section).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Philibin’s abutment by having the separately added reference marks as taught by Marlin in order to deduce information about the post base and optionally the implant ([0095]).

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the newly amended claims have been addressed with the Leger reference as detailed above.
Applicant has argued that the prior art’s marks are not used for the same purpose, however how the marks are used is considered intended use and the marks only need be capable of such use.  It is noted that the new Leger reference for addressing the amended claims teaches the marks providing details of the post orientation for instance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MATTHEW M NELSON/Primary Examiner, Art Unit 3772